DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed, February 14, 2022, have been noted; however, these arguments are moot in view of a new grounds of rejection discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2019/0110058, already of record, referred to herein as “Chien”) in view of Li et al. (“Frame Rate Up-Conversion based Motion Vector Derivation for Hybrid Video Coding,” Data Compression Conference, Snowbird, Utah, 4-7 April 2017, pp. 390-399, already of record, referred to herein as “Li’’) and in further view of Chuang et al. (US 2018/0199057, referred to herein as “Chuang”).

Regarding claim 1, Chien discloses: A method (Chien: Figs. 15 and 16), comprising:
obtaining motion vector information for a first video block using a template match search process (Chien: paragraph [0084], disclosing use of motion vector candidates associated with neighboring blocks to derive motion vector information fora current block using template matching );
refinement of the motion vector information for the first video block... (Chien: paragraphs [0084] and [0113], disclosing further refinement of the motion vector information);
motion compensating additional blocks using the refined motion vector prediction candidate (Chien: paragraphs [0054] through [0055] and [0182] through [0193], disclosing coding of multiple blocks in a picture using refined motion vector prediction candidates)...
Chien does not explicitly disclose: motion compensating a second block using said motion vector information while motion vector refinement is ongoing, wherein said motion vector information is determined before refinement from a neighboring block of said first video bloc, different than said second block and encoding the second video block using said refined motion vector information.
However, Li discloses: motion compensating a second block using said motion vector information while motion vector refinement is ongoing (Li: page 392, section 2.3, disclosing use of template matching to determine motion vector information; pages 393-4, section 3.1 disclosing a FRUC-based MV derivation known as “algorithm 1” that includes two stage motion derivation for both a first W x H block and a second M x M using template matching with the second block being a sub-block of the first; page 395, section 3.4, disclosing use of derived motion vectors of the first block as a starting motion vector for the second block; page 396, section 3.6, disclosing further motion vector refinement), and encoding the second video block using said refined motion vector information (Li: page 391, section 2.1 through page 392, section 2.3, disclosing encoding and decoding of picture information using the disclosed methods).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the motion compensation techniques of Li in the method of Chien.
One would have been motivated to modify Chien in this manner in order to achieve a more accurate motion field during video coding (Li: page 390), to decrease signaling cost (Li: page 392, section 2.3), and to suppress noise (Li: page 393, section 3.1). Additionally, both Chien and Li are directed to the same field of endeavor; namely, frame-rate up-conversion during video coding (Chien: paragraphs [0001] and [0005]; Li: page 390).
Chien and Li do not explicitly disclose: wherein said motion vector information is determined before refinement from a neighboring block of said first video bloc, different than said second block.
However, Chuang discloses: wherein said motion vector information is determined before refinement from a neighboring block of said first video bloc, different than said second block (Chuang: Fig. 9, paragraph [0058], disclosing determination of motion vector information before predictor refinement with the refinement process involves searching among candidates using reference data; paragraph [0004], disclosing refinement using neighboring blocks).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the motion vector information of Chuang in the method of Chien and Li.
One would have been motivated to modify Chien and Li in this manner in order to determine better matching blocks for motion estimation and thus reduce bandwidth requirements for transmitting encoded video (Chuang: paragraphs [0018], [0019] and [0021]).

Regarding claim 2, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 3, the claim recites analogous limitations to claim 1, above, and 1s therefore rejected on the same premise.

Regarding claim 4, the claim recites analogous limitations to claim 1, above, and 1s therefore rejected on the same premise.

Regarding claim 5, Chien, Li, and Chuang disclose: The method of Claim 1, wherein said information comprises a motion vector predictor; said refining of the motion vector predictor for said current video block, comprises frame rate up conversion to generate a motion vector; and said encoding comprises using the motion vector, for said current block (Chien: paragraph [0085], disclosing motion vector predictors; paragraphs [0097] and [0130], disclosing use of frame rate up-conversion associated with motion vector matching; Fig. 16, paragraph [0194], disclosing encoding of the motion vector information for the current block).

Regarding claim 6, Chien, Li, and Chuang disclose: The method of Claim 5, wherein said refining of the motion vector predictor is based on template matching (Chien: paragraph [0147], disclosing use of template matching associated with FRUC).

Regarding claim 7, Chien, Li, and Chuang disclose: The method of Claim 6, wherein said template matching 2s confined to a coding tree unit containing the current video block (Chien: Figs. 10 and 11, paragraphs [0134] and [0136], disclosing use of template matching from a neighboring block to derive motion information; paragraphs [0169] and [0170], disclosing that the coding units may be associated with a coding tree unit).

Regarding claim 8, Chien, Li, and Chuang disclose: The method of Claim 5, using a motion vector predictor from a neighboring coding unit when that coding unit is outside a current coding tree unit (Chien: Fig. 3.A, paragraph [0086], disclosing use of motion vector candidates associated with a neighboring block when the coding unit is outside the current coding tree unit), and using a final motion vector when a coding unit uses a motion vector predictor from a coding unit within a current coding tree unit (Chien: Figs. 10 and 11, paragraphs [0134] and [0136], disclosing use of template matching from a neighboring block to derive motion information; paragraphs [0169] and [0170], disclosing that the coding units may be associated with a coding tree unit).

Regarding claim 9, Chien, Li, and Chuang disclose: The method of Claim 1, wherein a motion vector predictor as checked to see whether it is in a list of candidates before adding it to said list (Chien: paragraphs [0118] and [0131], disclosing generation and checking of a list of candidate motion vectors).

Regarding claim 10, Chien, Li, and Chuang disclose: The method of Claim 1, wherein syntax is used to signal said refining (Clnen: paragraph [0051], disclosing use of syntax that describe characteristics and/or processing of blocks and other coded units—e.g., including refining).

Regarding claim 11, Chien, Li, and Chuang disclose: The method of Claim 1, wherein said refining comprises illumination compensation (Chien: Fig. 11, paragraph [0136], disclosing use of illumination compensation).

Regarding claim 12, Chien, Li, and Chuang disclose: A device comprising:
an apparatus according to claim 4 (Chien: Fig. 1, disclosing a decoding apparatus); and
at least one of (i) an antenna configured to receive a signal over the air, the signal including the video block, (i) a band kmiter configured to mit the received signal to a band of frequencies that includes the video block, and (it) a display configured to display an output (Chien: Fig. 1, paragraphs [0044] and [0051], disclosing a display device that displays decoded video).

Regarding claim 13, Chien, Li, and Chuang disclose: A non-transitory computer readable medium containing data content generated according to the method of claim 1 for playback using a processor (Chien: paragraphs [0052] and [0198], disclosing a non-transitory computer-readable medium for storing video content for processor playback).

Regarding claim 14, Chien, Li, and Chuang disclose: A computer program product comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 1 for playback using a processor (Chien: paragraph [0052], disclosing hardware for executing instructions to perform disclosed methods).

Regarding claim 15, Chien, Li, and Chuang disclose: A computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3 (Chien: paragraphs [0052] and [0198], disclosing use of a computer to implement the method using stored instructions).

Regarding claim 16, Chien, Li, and Chuang disclose: The method of Claim 3, wherein said information comprises a motion vector predictor; said refining of the motion vector predictor for said current video block comprises frame rate up conversion to generate a motion vector; and said encoding comprises using the motion vector, for said current block (Chien: paragraphs [0098] through [0101], disclosing use of frame rate up-conversion to refine motion vector predictor and encoding).

	Regarding claim 17, Chien, Li, and Chuang disclose: The method of Claim 16, wherein said refining of the motion vector predictor is based on template matching (Chien: paragraph [0107], disclosing template matching for motion vector refinement).

	Regarding claim 18, Chien, Li, and Chuang disclose: The method of Claim 17, wherein said template matching is confined to a coding tree unit containing the current video block (Chien: paragraph [0169], disclosing coding according to coding tree units).

	Regarding claim 19, the claim recites analogous limitations to claim 16, above, and is therefore rejected on the same basis.

	Regarding claim 20, the claim recites analogous limitations to claim 16, above, and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484